Citation Nr: 0019762	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-48 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.E.M.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1968 to April 
1970.  His DD Form 214 shows that he was awarded the Purple 
Heart and the Combat Infantryman Badge, denoting combat duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

Although the veteran's Notice of Disagreement included an 
increased rating claim for residuals of a left thigh injury, 
that issue was withdrawn with his October 1996 VA Form 9, 
Substantive Appeal.  38 C.F.R. § 20.204 (1999).

A personal hearing was conducted before the RO in February 
1996, and before the undersigned Board member in April 1998.  
Transcripts of both hearings are of record.

This case was previously before the Board in August 1998, at 
which time it also included the issue of entitlement to 
service connection for a low back disorder.  The Board 
remanded the case, in part, to comply with the duty to inform 
regarding the knee claim.  See 38 U.S.C.A. § 5103.  It has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the August 1998 remand 
directives.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, the Board notes that the RO granted 
service connection for a low back disorder in February 1999.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  A private neurology consultation report dated in May 1998 
contains a competent medical finding which tends to relate 
the veteran's bilateral knee disabilities to in-service 
trauma.

2.  The veteran has testified, under oath, that he did not 
experience any injury to his right knee during his active 
service.  Rather, he only sustained injuries to his left 
knee.

3.  The preponderance of the medical evidence is against the 
finding that the veteran's right knee disorder was caused by 
his service-connected left knee disorder.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by active service, nor was it caused by his 
service-connected left knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his December 1967 pre-induction 
examination.  At the time of this examination, the veteran 
reported that he had never experienced lameness, "trick" or 
locked knee, or foot trouble.  The service medical records 
show that the veteran sustained a shrapnel wound to the back 
of his "leg" in December 1968.  No fragments were found to 
be in the leg.  Therefore,  it was cleaned, dressed, and the 
veteran was returned to duty.  In January 1969, it was noted 
that the veteran had a displaced right patella that was 
immediately pushed back by the medic.  X-ray examination 
showed normal right hip and knee.  On his February 1970 
separation examination, the veteran's lower extremities were 
clinically evaluated as normal.  At the time of this 
examination, the veteran reported that he had experienced 
problems with his left knee. 

At an October 1973 VA medical examination, the veteran 
reported that his left knee "pops occasionally."  X-rays of 
both knees showed no significant bony or soft tissue 
abnormalities.  Overall, it was a negative examination of the 
knee.  Based upon these findings, the examiner opined that 
there were no residuals of trauma to the left knee. 

By a November 1973 rating decision, the veteran was granted 
service connection for a shrapnel wound to the left thigh.  
However, service connection for an injury to the left knee 
was denied as no such disability was shown on the October 
1973 examination.

In a July 1993 letter, the veteran requested, among other 
things, that his knee claim be "re-opened."  Thereafter, in 
September 1994, the veteran's representative submitted an 
informal claim of service connection for residuals of a knee 
injury.

Also in September 1994, several lay statements were submitted 
in support of the veteran's claims from BGK, CVT, RS, and 
JEM.  All of these individuals reported that they had known 
the veteran for many years, and that they had observed him to 
have back and knee problems.  It is noted that RS 
specifically stated that the veteran had problems with his 
right knee. 

In July 1995, the veteran underwent several VA medical 
examinations, including an examination of his joints.  
Following examination of the veteran, the examiner diagnosed 
degenerative changes of both knees, on the right greater than 
the left; and degenerative changes of the left hip.  Although 
the veteran reported a history of having problems with both 
knees during service, the examiner proffered no competent 
medical opinion which related disability of either knee to 
the veteran's period of active service.

At the February 1996 hearing, the veteran testified, under 
oath, that he had injured his left knee on two occasions 
while on active duty, but that he did not injure his right 
knee during service.  However, he testified that he felt his 
right knee disorder was secondary to his left knee disorder.  
Specifically, his left knee disorder caused him to use his 
right knee to a greater degree than he would otherwise, and 
this resulted in his current right knee disorder.  
Additionally, he testified that he had sought medical 
treatment at the VA Medical Center (VAMC) in Temple, Texas, 
immediately after his discharge from service.  However, his 
scheduled appointments kept getting canceled, and it was not 
until 1973 that he received an examination and an X-ray.  
After this examination, the veteran acknowledged that he had 
no medical records for the fifteen year period from 1973 to 
1988.  Since 1988, he has been seen off and on at the Temple 
VAMC. 

The record reflects that, due to his dissatisfaction with the 
July 1995 VA medical examination, the veteran underwent an 
independent examination at the Scott and White Memorial 
Hospital Orthopedic Clinic in January 1996.  This examination 
was conducted by a Dr. Lichota, whose diagnostic impressions 
included bilateral mild patellofemoral degenerative joint 
disease with medial compartment degenerative joint disease.  
It appears that the veteran submitted a copy of this 
examination report at his February 1996 hearing, as well as 
an August 1994 outpatient report from the Temple VAMC.  This 
record shows that the veteran reported he had injured both 
knees in 1968, and was assessed with bilateral knee pain.  
However, neither of these records contain a competent medical 
opinion relating disability of either knee to the veteran's 
period of active service.

In October 1997, the RO sent the veteran a letter requesting 
that he furnish medical evidence of a causal relationship 
between his service-connected left knee disorder and his 
claimed right knee disorder.  No reply was received from the 
veteran regarding this letter.  Also that month, the RO 
requested that the Temple VAMC furnish it with all records it 
had concerning the veteran since August 1984, and from 1970 
to 1973.  

VA outpatient medical treatment records were subsequently 
added to the file that covered the period from September 1988 
to September 1996.  Among other things, these records show 
that the veteran was treated for bilateral knee problems on 
various occasions.  An August 1994 X-ray of both knees 
resulted in an overall impression of mild degenerative 
patellofemoral joints, and mild degenerative joint disease 
lateral compartment of the right knee joint.

At the April 1998 personal hearing, the veteran reiterated, 
under oath, his contentions that his right knee disorder was 
secondary to the left knee disorder.  He also testified that 
Dr. Lichota, the doctor who evaluated his knees at the Temple 
VAMC and later at the Scott and White Clinic, indicated that 
there was a relationship between the two knee disorders.  
Further, JEM reiterated his statement that he had observed 
the veteran experience severe pain in both his knees and 
back.   

At the time of the April 1998 personal hearing, the veteran 
submitted various radiographic reports, which included MRI of 
the right lower extremity.  The overall impression was of 
patellar chondromalacia.  There was no definite meniscal 
tear.  However, there was evidence of small joint effusion 
with a probable Baker's cyst, at a slightly higher location 
than usual.  There was no evidence of bone contusion.

In June 1998, the veteran's representative submitted a copy 
of a private neurology consultation report dated in May 1998.  
This report noted that the veteran reported a history of 
multiple injuries/trauma while serving on active duty, 
including an injury to the left knee.  Following examination 
of the veteran, the examiner's diagnoses included 
degenerative joint disease "(post-traumatic of both 
knees)."

In the August 1998 remand, the Board noted that while the 
veteran testified that Dr. Lichota related his right knee as 
secondary to his left knee disorder, no such competent 
medical opinion was actually of record.  However, the Board 
concluded that a remand was necessary in order to comply with 
the duty to inform under 38 U.S.C.A. § 5103 and the 
guidelines of Anglin v. West, 11 Vet. App. 361 (1998).  
Accordingly, the Board remanded the case for the RO to inform 
the veteran that the record did not contain an opinion from 
Dr. Lichota, or any other person with medical expertise, that 
tended to attribute his right knee disorder to his left knee 
disorder.  Further, the veteran was to be afforded a 
reasonable period of time to submit such evidence.

The RO sent correspondence to the veteran in October 1998 in 
accord with the Board's remand.  Thereafter, a private 
medical statement was submitted by Dr. Lichota, dated in 
September 1998.  Dr. Lichota noted that the veteran was his 
patient, and that he had first treated the veteran several 
years earlier for bilateral knee problems while at the VA 
hospital.  Additionally, Dr. Lichota noted that the veteran 
was service-connected for his left knee, but that he did not 
have the VA chart present.  Dr. Lichota further noted that 
the veteran had undergone an arthroscopy and a partial medial 
meniscectomy on his right side six weeks earlier.  Regarding 
the veteran's claim of service connection for the right knee 
disorder as secondary to the left knee, Dr. Lichota noted 
that on several occasions the veteran had been forced to 
limp, hobble around, and favor the right side because this 
was his good knee.  Dr. Lichota opined that he thought it was 
normal, when there was an affected limb, that there was more 
stress placed on the other limb to compensate for this.  
Moreover, Dr. Lichota opined that the veteran probably had 
more stress on the right knee than he would have had if he 
had not had the left knee problems.  Nevertheless, Dr. 
Lichota stated that he did not think that the tear in the 
cartilage that was fixed six weeks earlier would necessarily 
be related to the service condition problem.

It is noted that a December 1998 VA examination of the spine 
included a diagnosis of pain in the knees, especially the 
left.  Further, it was noted that an X-ray of the area showed 
minimal chondrocalcinosis, medial facet of the left patella.  
The examiner also noted that the veteran had a limp.  
However, no opinion was proffered regarding the etiology of 
the veteran's right knee disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim well 
grounded via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  That is, 38 U.S.C.A. § 1154(b) 
is not a substitute for an otherwise well-grounded claim.

In Arms v. West, the Court held that, pursuant to 38 U.S.C.A. 
§ 1154(b), once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in or aggravated in combat service is well-grounded, 
the presumption of credibility continues at the merits 
adjudication stage in the absence of "clear and convincing" 
evidence to rebut a combat veteran's lay account of what 
occurred during service.  The Court held that absence of 
diagnosis or treatment of a particular injury or disease in a 
particular service record or records may not be used to rebut 
combat veteran's service connection claim by clear and 
convincing evidence at the merits-adjudication stage; rather, 
only an affirmative finding, including silence where a record 
purports to report on the existence of a particular condition 
or problem area, may be used to rebut the service-incurrence 
element of the claim.  Id. at 196-197; see also Kessel, 
supra.


Analysis.  As noted above, the veteran has sought service 
connection for his right knee disorder solely upon the basis 
that it is secondary to the left knee disorder.  However, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Schroeder v. West, 
No. 99-7103 (Fed.Cir. May 18, 2000) that once a claimant 
submits a well-grounded claim under one theory of 
entitlement, the claim is well grounded for all theories of 
entitlement.  For the reasons stated below, the Board 
concludes that the veteran has submitted a well-grounded 
claim for his right knee disorder as directly related to 
service.  Thus, his claim of secondary service connection is 
also well grounded.

The service medical records note that the veteran had a 
displaced right patella which was immediately pushed back 
into place by a medic in January 1969.  Also, the medical 
evidence clearly shows that the veteran underwent a partial 
medial meniscectomy of the right knee in 1998; thus, he has a 
current right knee disorder.  Further, as noted above, the 
May 1998 private neurology consultation report includes a 
diagnosis of degenerative joint disease "(post-traumatic of 
both knees)."  The only injuries noted on this report were 
injuries that occurred during service.  Consequently, the 
Board finds that this report provides the requisite medical 
nexus to well ground the claim.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
right knee disorder does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  However, in view of the fact that the 
veteran served in combat during his period of active duty, 
his account of what occurred during combat will be accepted 
as true absent "clear and convincing" evidence to the 
contrary.  38 U.S.C.A. § 1154(b); Kessel, supra; Arms, supra.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board finds that there does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Granted, Dr. Lichota noted 
in his September 1998 statement that the veteran had recent 
surgery performed on the right knee, and no records are on 
file from this surgery.  However, the Board notes that Dr. 
Lichota was familiar with these records when he proffered his 
opinion regarding the veteran's right knee disorder.  Also, 
the record indicates that these records go to the current 
severity of the veteran's right knee disorder, and not the 
etiological cause of the disability which is at issue before 
the Board.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998) (the issue of whether there is a connection between the 
veteran's service and the disability is a separate issue from 
the degree of the disability).  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

As mentioned above, the veteran testified, under oath that, 
despite the notation in his service medical records, he never 
sustained a right knee injury during service.  Rather, he 
only sustained injuries to his left knee.  The Board finds 
that there is no reason to doubt the veteran's account of 
what occurred or did not occur during service.  There is no 
"clear and convincing" evidence to the contrary.  See 
38 U.S.C.A. § 1154(b); see also Kessel, supra; Arms, supra.  
Consequently, the Board must conclude that any medical 
opinion which relates the current right knee disorder 
etiologically to an injury during service is invalid.

Turning to the issue of secondary service connection, the 
Board notes that the only competent medical opinion to 
address the issue of whether the veteran's right knee 
disorder was etiologically related to the service-connected 
left knee disorder is the September 1998 statement from Dr. 
Lichota.  In his statement, Dr. Lichota opined that while the 
veteran probably had more stress on the right knee than he 
would have had if he had not had the left knee problems, he 
(Dr. Lichota) did not think that the veteran's current right 
knee disorder was caused by the left knee disorder.  Although 
Dr. Lichota stated that the veteran's VA chart was 
unavailable, the Board notes that Dr. Lichota is familiar 
with the severity and history of the veteran's bilateral knee 
disabilities from having treated him at both the VAMC, as 
well as Scott and White.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Since no competent medical opinion is on file which 
refutes Dr. Lichota's statement, the Board must conclude that 
the preponderance of the medical evidence is against the 
veteran's claim of service connection on a secondary basis.

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim and it must be denied. As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
The Board wishes to emphasize that in reaching this 
conclusion it accepted the veteran's account of what occurred 
and did not occur during service as true.  In fact, this was 
the reason for the denial of service connection on a direct 
basis.  The issue of service connection on a secondary basis 
was denied as the preponderance of the medical evidence was 
against the finding that the right knee disorder was 
etiologically caused by the left knee disorder.  See Kessel, 
supra.  


ORDER

Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected left knee 
disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

